DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 01/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/26/2021 is partially withdrawn.  Claims 18-20 are directed to species being rejoined, which are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-9 are directed to the subject matter of the claimed invention that cannot be rejoined with the allowable Claim(s), so claims 7-9 are withdrawn from consideration because they do not all require all the limitations of the allowable claim(s).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Gabrik on 01/03/2022.
The application has been amended as follows: 
In the claims
Claims 7-14 have been canceled.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose a sample-and-hold (S/H) circuit, as recited in the base Claim 1, comprising a feedforward compensation circuit; and specifically the limitations directed to a first transistor having first and second current terminals and a control terminal, the first current terminal of the first transistor coupled to a section of the feedforward compensation circuit; a second transistor having first and second current terminals and a control terminal, the first current terminal of the second transistor coupled to a second section of the feedforward compensation circuit; a first capacitor having first and second terminals, the first terminal of the first capacitor coupled to the second current terminal of the first transistor at a first output node; a first output resistor having first and second terminals, the first terminal of the first output resistor coupled to the second terminal of the first transistor at the first output node; a second capacitor having first and second terminals, the first terminal of the second capacitor coupled to the second current terminal of the second transistor at a second output node; and a second output resistor having first and 
The prior art of record, taken alone or in combination, fails to disclose a sample-and-hold (S/H) circuit, as recited in the base Claim 15, comprising a feedforward compensation circuit; and specifically the limitations directed to a first and second input resistors, each having first and second terminals, the first terminal of the first resistor forming a first input node, and the first terminal of the second resistor forming a second input node; a first transistor having first and second current terminals and a control terminal, the first current terminal of the first transistor coupled to the second terminal of the first input resistor and to a first section of the feedforward compensation circuit; a first capacitor having first and second terminals, the first terminal of the first capacitor coupled to the second current terminal of the first transistor at a first output node; a first output resistor having first and second terminals, the first terminal of the first output resistor coupled to the second terminal of the first transistor at the first output node; and a first switch coupled between the second terminal of the first output resistor and a common supply node-; a second transistor having first and second current terminals and a control terminal, the first current terminal of the second transistor coupled to the second terminal of the second input resistor and to a second section of the feedforward circuit; a second capacitor having first and second terminals, the first terminal of the second capacitor coupled to the second current terminal of the second transistor at a second output node; a second output resistor having first and second terminals, the first terminal of the second output resistor coupled to the second terminal of the second transistor at the second output node; and a second switch coupled between the second terminal of the second output resistor and the common supply node.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 3, 2022